                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

JO ANN POLAND, as Personal
Representative of the Estate of Grace E.
Wetterberg, Deceased;                                        8:19CV233

                     Plaintiff,
                                                    ORDER TO SHOW CAUSE
       vs.

PRAIRIE MEADOWS MANAGEMENT
NE, LLC, JEA SENIOR LIVING, INC.,
HBC HOLDINGS, LLC, HSH
MANAGEMENT HOLDINGS, LLC, HSH
HOLDINGS, LLC, OMAHA CARE
GROUP, LLC, HSH-JEA
PROPERTIES, LLC, HSH PROPERTY
HOLDINGS, LLC, HSH-JEA
MANAGEMENT, LLC, and JOHN DOES
1 - 2,

                     Defendants.



      Pursuant to the court’s rules, a complaint must be served within 90 days of
filing the lawsuit. Plaintiff has not filed a return of service indicating service on
Defendant HSH-JEA Management, LLC, and Defendant HSH-JEA Management,
LLC has not voluntarily appeared.

      Accordingly,

       IT IS ORDERED that plaintiff shall have until January 23, 2020 to show
cause why the case against HSH-JEA Management, LLC should not be dismissed
pursuant to Federal Rule of Civil Procedure 4(m) or for want of prosecution. The
failure to timely comply with this order may result in dismissal of this action without
further notice.
Dated this 2nd day of January, 2020.

                                       BY THE COURT:

                                       s/ Cheryl R. Zwart
                                       United States Magistrate Judge
